COOK, Judge
(concurring):
I have extensively researched the legal questions raised in this motion and cannot find any Federal case directly on point; therefore, I believe we are establishing a new rule of law. While I concur with the majority in the present factual situation, I am fearful of the ultimate consequences of our action if this new rule is too broadly interpreted. I write separately to express these concerns.
*33I agree that appellate defense counsel is entitled to access to trial defense counsel’s files and that such access should be free from interference by appellate government counsel. The interaction of personalities in this case has resulted in a scrambling of relationships which requires our remedial action. However, our action is limited in its application to the peculiar situation before us, and should not, itself, contribute to further obscuring the proper relationships between counsel and client, and counsel and counsel.
A schism has developed between appellate defense counsel and trial defense counsel, and the potential mischief which I foresee is that it may be widened. The fact that communications between the two defense counsel has now reached a state where court-directed interrogatories and court-ordered disclosures are necessary indicates a disruption of customary attorney-client relations. What concerns me is that, because of this disruption, trial defense counsel may become intent on justifying his own conduct; appellate government counsel may become intent on supporting him; and appellate defense counsel may become intent on attacking him. This has already occurred, and the result is that the overall interests of the client, heretofore paramount, may be overlooked. Obviously, such a situation should be avoided, but it can arise at some point in proceedings such as this. I think we must try to determine, as nearly as possible, the point at which the trial defense counsel may abrogate the attorney-client privilege in order to defend his own professional competence.
At the outset and for his own protection, appellate defense counsel should obtain some specific authorization from the accused identifying the particular areas in which the accused feels his trial representation was lacking in professional quality. Having this, the appellate defense counsel must be able to communicate with trial defense counsel in ascertaining the truth and extent of such deficiencies. Trial defense counsel should explain his judgments and thought processes to appellate defense counsel, even recognizing that, at least potentially, his own conduct is being scrutinized. After such consideration, when appellate defense counsel determines that, in his professional judgment, a legitimate basis exists for attacking the adequacy of trial representation and files pleadings and briefs, the primary obligation of trial defense counsel to the accused ceases, and he is then free to take steps to justify his own conduct. In doing so, he may, to the limited extent necessary, breach the existing attorney-client privilege. This state of affairs should be communicated to the client for the ramifications of future actions must be understood.
I presume that appellate defense counsel will not make such a decision lightly or without giving due consideration to the effect it may have on the accused. A broad-based attack on trial defense counsel may well authorize him to respond as broadly which may disclose information far more harmful to the accused than the results he may anticipate by challenging the adequacy of his defense. The perceived threat to trial defense counsel must not be allowed to become a real threat to the accused.
I have no serious doubts that the average competent military defense counsel will ultimately be able to justify his tactical trial decisions. After all, the test is not whether, when viewed in the clear light of hindsight, he was correct in every instance, but instead whether, upon consideration of the record as a whole, the accused received competent professional representation.
If, as prophesied by the amicus briefs, our opinion results in trial defense counsel either not preparing work files or preparing exhaustive files with a view to later disclosure, such a result will be less harmful to the defense counsel ’than to the accused since the threat of ultimate disclosure, even in limited conditions, may well erode the basic purpose of the attorney-client privilege and may curtail the full disclosure it was designed to encourage.
In sum, the obligations of both echelons of defense counsel are identical and lie in the same direction: protection of the client. The ultimate vindication of trial decisions must play a secondary role.